DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because Drawing Sheets 1/13 to 12/13 all include misplaced numerals “5” (at the left side of the pages) and (page numbering at the bottom of the pages) which should be deleted from the pages. 
	Also, the bottom/lower occurrence of reference character 263 in Fig. 2a appears incorrect (see Figs. 2a, 3a and 3b). 
Similarly, reference character 263 in Fig. 2b appears incorrect (see Figs. 2a, 3a and 3b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 100 as shown in Fig. 2a; reference character 211 as shown in Figs. 3a and 3b; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities:
	On p. 7, line 11, it appears “50” should read – 40 --.
	On p. 8, line 23, it appears – 220 – should be inserted after “shell”  for clarity.
	On p. 8, line 29, it appears “shell” should read – housing – for consistency purposes.
	On p. 13, lines 28-29, the recitation that “[The] first opening 230 has a smaller width in a direction perpendicular to the first housing wall 110” is not clearly understood and confusing (see Figs. 1d and 2b, for example). The same concern applies to the description on p. 14, lines 1-2.
On p. 14, line 21, after “portion” (first occurrence), insert – 650 – for consistency purposes.
On p. 18, line 7, it appears “20” should be – 40 --.
Appropriate correction is required.

Claim Objections
5.	Claim 14 is objected to because of the following informalities:
	Claim 14, line 2, “a side wall of container” should read – a side wall of the container apparatus --  for clarity and consistency.
Appropriate correction is required.

   Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206285064.
	As for claim 1, CN 206285064 discloses in Figs. 1-4, for example, a mobile robot, wherein the mobile robot comprises: a robot housing defined by chassis or tray 100; two moving components defined by driving wheels 300a, 300b, which are mounted to the robot housing 100, and configured to enable the mobile robot to move; a trash box or container apparatus 500 (along with multi-purpose housing 400), which is mounted to the robot housing; and a cleaning component, comprising a main brush 200 (cleaning assembly) provided laterally relative to a direction in which the mobile robot moves forward normally, which is called as a normal forward direction (arrow f shows forward direction; Fig. 1), wherein the main brush 200 is provided to be mounted to the robot housing 100, and located at or near a position of the robot housing, at which position a transverse width is largest (Fig. 1), wherein the transverse width refers to a width defined by a direction perpendicular to the normal forward direction of the mobile robot; and an extension of the main brush 200 in the direction perpendicular to the normal forward direction f of the mobile robot is not interfered by the moving components 300a, 300b (Fig. 1).
As for claim 2, wherein the container apparatus 400, 500 is provided between the two moving components 300a, 300b (Figs. 1 and 2).
As for claim 3, wherein the robot housing 100 comprises a first side wall and a second side wall that are opposite with each other, the main brush 200 has one end located at or close to the first side wall, and the other end located at or close to the second side wall (Fig. 1), and the main brush 200 is located in front of or behind the two moving components 300a, 300b (Fig. 1).

9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206285036.
As for claim 1,  CN 206285036 discloses in Figs. 1-4, 7 and 8, for example, a mobile robot, wherein the mobile robot comprises: a robot body or housing 100; two moving components 200, which are mounted to the robot housing 100, and configured to enable the mobile robot to move; a container apparatus 300 (cleaning solution tank; tank/box body 310), which is mounted to the robot housing 100; and a cleaning component, comprising a main brush 600 (Fig. 1) or 400 (Fig. 8) provided laterally relative to a direction in which the mobile robot moves forward normally, which is called as a normal forward direction, wherein the main brush 600, 400 is provided to be mounted to the robot housing 100, and located at or near a position of the robot housing 100, at which position a transverse width is largest (Figs. 1 and 8), wherein the transverse width refers to a width defined by a direction perpendicular to the normal forward direction of the mobile robot; and an extension of the main brush 600, 400 in the direction perpendicular to the normal forward direction of the mobile robot is not interfered by the moving components 200 (Figs. 1 and 8).
As for claim 2, wherein the container apparatus 300 is provided between the two moving components 200 (Figs. 1, 2 and 8).
As for claim 3, wherein the robot housing 100 comprises a first side wall and a second side wall that are opposite with each other, the main brush 600, 400 has one end located at or close to the first side wall, and the other end located at or close to the second side wall (Figs. 1 and 8), and the main brush 600, 400 is located in front of or behind the two moving components 200 (Figs. 1 and 8).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 206285064.
As for claim 11,  each of the moving components comprises a wheel 320, a transmission case 311, 312 and a motor 313 or 314 and the wheel 320 is close to a center line of the mobile robot perpendicular to the normal forward direction of the mobile robot (Figs. 1, 2 and 7). As for the wheel being located at one end of the transmission case, the motor being located at the other end of the transmission case, the wheel and the motor are located at a same side of the transmission case, such features are deemed well within the level of ordinary skill for weight and stability considerations.

13.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206285064 in view of CN 206285036.
As for claim 12, at the outset, CN 206285064 already discloses wherein the container apparatus is a garbage box or container apparatus 500 (along with multi-purpose housing 400), the container apparatus has a first opening, the first opening is adjacent to the cleaning component and is aligned with the cleaning component, which is configured to collect garbage swept by the cleaning component and provision of a rotatable door assembly provided at the second opening of such container apparatus would be an obvious arrangement to facilitate discharge of contents held therein or to contain contains/odors. CN 206285064 fails to further disclose a pressure reducing component, the pressure reducing component being adjacent to the container apparatus, the container apparatus is ventilated with the pressure reducing component through a second opening, the pressure reducing component is configured to create a suction force so as to enable the garbage to enter the container apparatus. CN 206285036 discloses in Figs. 1-8 a mobile robot having a cleaning assembly 600 for cleaning garbage or dust on a surface to be cleaned and which may be a brush, a glue brush, a vacuum cleaner, or a combination of one or more (under Detailed Description section) which defines a pressure reducing component in addition to an air pressure adjusting member 320 (includes vent holes 312 and valve plate 321 on tank body 310 of a container apparatus 300; Figs. 3-6) and which both define a pressure reducing component, the pressure reducing component is adjacent to the container apparatus, the container apparatus is ventilated with the pressure reducing component through a second opening, the pressure reducing component is configured to create a suction force so as to enable the garbage/dust/air to enter the container apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided CN 206285064 with a pressure reducing component, the pressure reducing component being adjacent to the container apparatus, the container apparatus being ventilated with the pressure reducing component through a second opening, the pressure reducing component being configured to create a suction force so as to enable the garbage/dust/air to enter the container apparatus as suggested by CN 206285036 for overall improved cleaning capabilities of a floor.
As for claim 14, CN 206285064 already discloses wherein the container apparatus comprises a top shell, a bottom shell and a side wall of container, wherein the top shell and the bottom shell are oppositely disposed, the side wall connects the top shell and the bottom shell, the side wall is provided with a first opening and a second opening, the first opening is adjacent to the cleaning component all defined by the trash box or container apparatus 500 (along with multi-purpose housing 400). As for the second opening being provided with a door assembly rotatable around a shaft, as stated above for claim 12, provision of a rotatable door assembly provided at the second opening of such container apparatus would be an obvious arrangement to facilitate discharge of contents held therein or to contain contains/odors.

14.	Claims 4-7, 10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206285064 in view of CN 206285065.
	As for claims 4 and 15, CN 206285064 discloses all of the recited subject matter as previously recited above with the exception of the container apparatus passing through the first housing wall and the second housing wall of the robot housing. CN 206285065 discloses in Figs. 1, 2 and 5, for example, a mobile robot 10 that teaches the concept of a container apparatus 200 penetrating or passing through a first housing wall. Given such a teaching, it would be well within the capabilities of one skilled in the art to have modified CN 206285064 such that the container apparatus passes through the first housing wall and the second housing wall as suggested by CN 206285065 to increase the volume of the container apparatus for improved cleaning efficiency.
As for claims 5, 7, 16 and 17, CN 206285065 teaches a flush arrangement of a (first) housing wall (Figs. 1 and 2). Provision of the container apparatus being a transparent body is a well known feature in the cleaning art (for cleaning tanks/reservoirs) such that a user is able to observe conditions inside the container apparatus through a top shell.
As for claim 6 reciting that the bottom shell is retracted a certain distance toward inside of the mobile robot relative to the second housing wall, such arrangement is well within capabilities of one skilled in the art for either a spacing saving feature and/or for mere mechanical design considerations.
As for claim 10 reciting that the mobile robot further comprises an additional shell, wherein the additional shell is provided on an upper side or a lower side of the first housing wall, and is able to be used as a decoration layer or as an auxiliary layer of the first housing wall, such arrangement is well within capabilities of one skilled in the art for either reinforcement/protective purposes and/or for mere mechanical design considerations.
As for claim 13, CN 206285064 fails to teach the recited locking mechanism for the container apparatus. CN 206285065 teaches in Figs. 2-6 a locking mechanism for the container apparatus 200 wherein the first housing wall or the container apparatus is provided with a locking mechanism 260, 160, wherein the locking mechanism comprises a button 240, a first transmission arm 246, a second transmission arm 246 , a first locking portion at 260, 262 and a second locking portion at 260, 262, the first transmission arm 246 has one end matched or connected with the button 240, and the other end matched or connected with the first locking portion 260, 262, the second transmission arm 246 has one end matched or connected with the button 240, and the other end matched or connected with the second locking portion 260, 262, the first locking portion 260, 262 and the second locking portion 260, 262 are close to or embedded in the container apparatus, wherein when the button 240 is pressed or triggered, the locking mechanism is made to be in an open or closed state; when the locking mechanism is in a closed state, the first locking portion 260, 262 and the second locking portion 260, 262 lock the container apparatus 200; and when the locking mechanism is in an open state, the container apparatus 200 is in an unlocked state (see Detailed Description for Figs. 2-6).

15.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206285064 in view of CN 206285065, as applied to claims 1 and 4 above, and further in view of DE 10 2011 000 816 (hereinafter Zuber et al.).
Zuber et al. discloses in Figs. 1-3, for example, a mobile robot cleaner (p. 1, Description section, first paragraph) comprising an illuminating lamp or a color bar lamp at LED 10 and light guides 11 provided at a position of a first housing wall 6 (hood top) (that would/can be close to the container apparatus) wherein the illuminating lamp or the color bar lamp 10, 11 is provided along an edge of a first transparent housing wall or “window” 25 of the first housing wall 6 (Figs. 2 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified CN 206285064 mobile robot with an illuminating lamp or a color bar lamp  provided at a position of the first housing wall close to the container apparatus wherein the illuminating lamp or the color bar lamp is provided along an edge of a first window of the first housing wall as suggested by Zuber et al. for improved illumination at night or in dark places and/or for aesthetic design purposes.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723